       Case 1:15-cv-00321-SKO Document 402 Filed 01/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    G.P.P., INC. d/b/a GUARDIAN
      INNOVATIVE SOLUTIONS,
10
                       Plaintiff,
11

12           v.
13
      GUARDIAN PROTECTION PRODUCTS,                  Case No. 1:15-cv-00321-SKO
14    INC., RPM WOOD FINISHES GROUP,
      INC.,                                          ORDER RE: SCOPE OF TRIAL,
15                                                   SETTING BRIEFING SCHEDULE, AND
                        Defendants.                  RESETTING PRETRIAL CONFERENCE
16    _____________________________________/
17
      GUARDIAN PROTECTION PRODUCTS,
18    INC.,
19                     Counterclaimant,
20
             v.
21

22    G.P.P., INC. d/b/a GUARDIAN
      INNOVATIVE SOLUTIONS,
23
                        Counter-defendant.
24    _____________________________________/
25

26
27          On January 13, 2021, the Court held a telephonic conference to discuss resetting the

28   Pretrial Conference, which had been vacated in light of the coronavirus (COVID-19) outbreak and
          Case 1:15-cv-00321-SKO Document 402 Filed 01/15/21 Page 2 of 3


 1   the resultant courthouse restrictions, see, e.g., General Orders Nos. 612-618, as well as the
 2   uncertainty surrounding courthouse availability in the future. (See Doc. 400.) Colleen Bal, Esq.
 3   John Flynn, Esq., Dylan Liddiard, Esq., and Jason Mollick, Esq., appeared on behalf of
 4   Plaintiff/Counter-defendant G.P.P., Inc. d/b/a Guardian Innovative Solutions (“GIS”). Calvin
 5   Davis, Esq., and Aaron Rudin, Esq., appeared on behalf of Defendant/Counterclaimant Guardian
 6   Protection Products, Inc. (“Guardian”). Following the conference, the Court hereby ORDERS as
 7   follows:
 8   1.      The Pretrial Conference is SET for June 30, 2021, at 2:30 P.M. before the Honorable
 9   Sheila K. Oberto, United States Magistrate Judge. The parties are ordered to file an Amended
10   Joint Pretrial Statement pursuant to Local Rule 281(a)(2). The parties are further directed to
11   submit a digital copy of their Pretrial Statement in Word format, directly to Magistrate Judge
12   Oberto’s chambers by email at SKOorders@caed.uscourts.gov. Counsel’s attention is directed to
13   Rules 281 and 282 of the Local Rules for the Eastern District of California, as to the obligations of
14   counsel in preparing for the Pretrial Conference. The Court will insist upon strict compliance with
15   those rules.
16   2.      As indicated in the Joint Pretrial Statement, the parties continue to dispute the effect of the
17   Ninth Circuit’s Memorandum opinion on the claims to be tried in this case and defenses to those
18   claims. (See Doc. 399 at 25, 27, 31–34, 41.) As such, the Court holds as follows:
19           a.     The Ninth Circuit found that the “undisputed facts of the parties’ course of
20                  performance” is that the Florida, Alabama, and Tennessee Agreements “require that
21                  GIS meet only aggregate purchase quotas.” (Doc. 344 at 3.) This is the law of the
22                  case as to those Agreements, see Odima v. Westin Tucson Hotel, 53 F.3d 1484,
23                  1497 (9th Cir. 1995), and will be given to the jury;
24           b.     The Ninth Circuit’s remand of GIS’s Third Cause of Action alleging Guardian’s
25                  breach of the “Bob’s Discount Furniture Agreement” (see Doc. 367 ¶¶ 69–73) is
26                  limited to the territories covered by the Florida, Mid-Atlantic, and Cook County
27                  Agreements. (See Doc. 344 at 4–5; see also Docs. 378 & 388.); and
28

                                                       2
          Case 1:15-cv-00321-SKO Document 402 Filed 01/15/21 Page 3 of 3


 1            c.      The Ninth Circuit made no determination as to the issue of whether the Bob’s
 2                    Discount Furniture Agreement was supported by consideration in the territories
 3                    covered by the Florida, Mid-Atlantic, and Cook County Agreements; instead, it
 4                    remanded that issue for trial. (See Doc. 344 at 5.)
 5   3.       As indicated in the Joint Pretrial Statement, the parties dispute the effect of the jury verdict
 6   rendered on June 29, 2017, (Doc. 286) on the claims to be tried in this case and defenses to those
 7   claims. (See Doc. 399 at 5–7, 28–30, 34–37, 40–41.) Accordingly, by no later than February 17,
 8   2021, GIS and Guardian shall each file opening briefs on the effect, if any, of the jury verdict on
 9   GIS’s claims and Guardian’s defenses. Responsive briefs shall be filed no later than March 17,
10   2021, and the parties shall file their reply briefs no later than March 31, 2021. The Court shall set
11   a hearing, if it deems appropriate, once the briefing is completed. Otherwise, the briefing will be
12   deemed submitted as of that date.
13
     IT IS SO ORDERED.
14

15   Dated:        January 14, 2021                                 /s/   Sheila K. Oberto               .
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
